Citation Nr: 0104081	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-01 917A	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a February 27, 1995, 
decision which denied entitlement to an earlier effective 
date for service connection and a 100 percent rating for 
post-traumatic stress disorder (PTSD), on the basis of CUE in 
July 27, 1984, and July 3, 1985, Board decisions. 

2.  Whether the Board committed CUE in a July 27, 1984, 
decision which denied entitlement to service connection for 
an anxiety disorder. 

3.  Whether the Board committed CUE in a July 3, 1985, 
decision which denied entitlement to service connection for 
an anxiety disorder.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  

The veteran filed a motion for reconsideration of the Board's 
February 27, 1995, decision, which motion was received in 
February 1998 and denied in April 1998.  In a letter dated in 
November 1999, the veteran effectively entered a motion for 
revision of the Board's February 27, 1995, decision on the 
basis of CUE.  In his statement in support of the motion, 
dated in July 2000, the veteran also alleged that July 1984 
and July 1985 Board decisions contained error.  Therefore, 
the Board will construe these allegations as a motion for 
revision of the July 1984 and July 1985 Board decisions on 
the basis of CUE.  See 38 C.F.R. § 20.1400 (2000) (a request 
for revision of a Board decision based on CUE may be 
instituted by the Board on its own motion or upon request of 
the claimant). 


FINDINGS OF FACT

1.  The February 27, 1995, decision which denied entitlement 
to an earlier effective date for service connection and a 100 
percent rating for PTSD on the basis of CUE in July 27, 1984, 
and July 3, 1985, Board decisions was adequately supported by 
the evidence then of record and was not undebatably 
erroneous. 

2.  The July 27, 1984, Board decision which denied 
entitlement to service connection for an anxiety disorder was 
adequately supported by the evidence then of record and was 
not undebatably erroneous. 

3.  The July 3, 1985, Board (reconsideration) decision which 
denied entitlement to service connection for an anxiety 
disorder was adequately supported by the evidence then of 
record and was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  The February 27, 1995, Board decision did not involve 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
1991); 38 C.F.R. §§ 20.1400-20.1411 (2000). 

2.  The July 27, 1984, Board decision did not involve clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. §§ 20.1400-20.1411 (2000).

3.  The July 3, 1985, Board (reconsideration) decision did 
not involve clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 1991); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations.

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 


In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

II.  February 27, 1995, Board Decision.

The veteran contends that the February 27, 1995, Board 
decision contains legal error because of its reliance on the 
legal authority of Smith v. Principi, 3 Vet. App. 378 (1992), 
reversed sub nom., Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994), rather than relying on the August 1993 memorandum 
decision by the United States Court of Appeals for Veterans 
Claims which held the claims of CUE in the 1984 and 1985 
Board decisions were well grounded.  

The February 27, 1995, Board decision entered the conclusion 
of law that the criteria for revision of the Board's July 
1984 and July 1985 decisions had not been met, citing to 38 
U.S.C.A. § 7104 (West 1991) and 38 C.F.R. § 3.105(a) (1994), 
and decided that the claim for revision must be denied 
because of absence of legal merit and lack of entitlement 
under the law.  In its reasons and bases, the Board relied 
upon the legal authority of the Federal Circuit Court's 
conclusion in Smith, 35 F.3d at 1516, that 38 C.F.R. 
§ 3.105(a) (1994) did not apply to decisions of the Board and 
that otherwise final decisions of the Board are not subject 
to collateral review for CUE under 38 C.F.R. § 3.105(a).  The 
Board found in February 1995 that the veteran had not 
asserted a legal basis for review and revision of the July 
1984 and July 1985 Board decisions.  

The Board now finds that, in its February 27, 1995, decision, 
the Board did not commit error in relying upon legal 
authority of the Federal Circuit Court.  At the time of the 
February 27, 1995, Board decision, the Federal Circuit Court 
had concluded "that the Secretary correctly interpreted the 
CUE review authority in 38 C.F.R. § 3.105(a) as relating only 
to review of AOJ adjudicatory decisions and not to those of 
the Board."  Smith at 1527.  Upon remand of the case to the 
Board by the Court in 1991, the Board properly considered 
this intervening change of controlling law which had occurred 
between the Board's vacated 1991 decision and the Court's 
remand.  The Board cited Johnson v. Brown, 7 Vet. App. 25, 27 
(1994) (other citations omitted), to support its reliance 
upon the intervening Federal Circuit Court's decision in 
Smith instead of an August 1993 ruling by the Court (that 
this veteran had raised a claim of CUE in 1984 and 1985 Board 
decisions so that the claim should be developed and 
readjudicated).  The moving party has not cited any contrary 
legal authority, or any legal authority in support his 
assertion of CUE (i.e., that the Board was legally bound to 
follow the August 1993 Court memorandum decision and not the 
Federal Circuit Court's intervening decision in Smith).  
Notwithstanding the moving party's unsubstantiated assertion 
of error, the Board finds that the Board committed no legal 
error in the February 27, 1995 decision (that the veteran had 
not asserted a legal basis for review and revision of the 
July 1984 and July 1985 Board decisions).  

For these reasons, the Board now finds that the February 27, 
1995, Board decision (to deny a claim for an earlier 
effective date for service connection and a 100 percent 
rating for PTSD on the basis of CUE in July 1984 and July 
1985 Board decisions) was adequately supported by the 
evidence then of record, and was not undebatably erroneous.  
The February 27, 1995, Board decision, therefore, is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400-20.1411. 

III.  July 27, 1984, and July 3, 1985, Board Decisions.

The moving party contends that the July 27, 1984, and July 3, 
1985, Board decisions are erroneous in "failing to develop 
the prior" diagnoses of nervous disorder (1982), impression 
of Post Vietnam Stress Syndrome (1983), diagnosis of PTSD 
(1983), diagnosis of possible PTSD (1983), and diagnosis of 
Post Vietnam Stress (1984).  The moving party contends that 
the Board, at the time of the July 1984 and July 1985 
decisions, was required to inform the veteran that he may 
have been entitled to service connection for PTSD, and was 
required to infer such a claim for service connection for 
PTSD from the medical evidence of record, even though the 
veteran had not specifically filed a claim for service 
connection for PTSD (and did not do so until December 1986).  
He contends that, but for the alleged error by the Board, a 
100 percent total permanent disability rating for PTSD would 
have been awarded at least as early as a 1983 diagnosis or 
the date of his original service connection claim in 1980. 

The July 1984 Board decision adjudicated the issue of 
entitlement to service connection for an anxiety disorder.  
The Board entered a finding of fact that an anxiety disorder 
was not present during the veteran's period of service and 
was not causally related to a service-connected disability, 
and a conclusion of law that an anxiety disorder was not 
incurred in or aggravated by wartime service and was not 
proximately due to or the result of a service-connected 
disability. 

The July 1985 Board decision reconsidered the July 1984 Board 
decision, including the contention that the July 1984 Board 
decision contained clear and unmistakable error in failing to 
obtain additional development.  The July 1985 Board decision 
found that the July 1984 Board decision was consistent with 
and reasonably supported by the evidence then of record, and 
did not involve omission of evidence or erroneous material 
commission which constituted reversible error.  The July 1985 
Board decision concluded that the July 1984 Board decision 
involved no obvious error involving the question of 
entitlement to service connection for an anxiety disorder.  

In the current motion, now raised under the provisions of 38 
U.S.C.A. § 7111, the moving party similarly raises a claim he 
previously raised in his 1984 motion for reconsideration, 
before the Court in 1993, and in his February 1998 motion for 
reconsideration.  He contends that because medical evidence 
of record at the time of the Board's July 1984 and July 1985 
decisions included diagnoses of PTSD or possible PTSD, the 
Board should have inferred a claim for service connection for 
PTSD from the medical evidence of record.  It is also 
maintained that the Board violated a duty to inform the 
veteran that he may have been entitled to service connection 
for PTSD and that the Board failed to assist in the 
development of evidence to support such a claim for service 
connection for PTSD. 

With regard to the contention regarding the diagnoses of 
PTSD, the veteran has cited several medical records dated in 
1982, 1983 and 1984.  The Board's July 1984 decision does 
reference a period of VA hospitalization in March 1983 which 
would appear to cover the same period in 1983 as referenced 
by the veteran.  In the July 1984 decision, although no 
specific reference to PTSD was made, the Board did note that 
the veteran's complaints during this period included concern 
over his Vietnam experiences.  The Board therefore must 
conclude that the Board did consider the same basic evidence 
in July 1984.  However, even looking to the specific records 
cited by the veteran, it does not appear that there was any 
medical consensus as to whether or not the veteran had PTSD 
at that time.  Therefore, even if the Board were to now 
conclude that there was some type of error in July 1984, it 
is not clear that such error would have been undebatable and 
that the result would have been manifestly different.  Under 
diagnostic criteria for PTSD, a medical diagnosis which 
conforms to certain standards is necessary.  

The veteran also alleges error in a failure in giving notice 
that the veteran may have been entitled to service connection 
for PTSD, in accordance with 38 U.S.C.A. § 241(2) (West 1981) 
("distribute full information to eligible veterans . . . 
regarding all benefits and services to which they may be 
entitled") or in a failure to assist him in the development 
of his claim as required by 38 U.S.C.A. § 5107(a) (West 1981) 
(VA duty to develop a well-grounded claim).  However, any 
such error would not be CUE because the controlling 
regulation specifically provides that the Secretary's failure 
to fulfill the duty to assist is not CUE.  38 C.F.R. 
§ 20.1403(d).  Although not articulated in the same language, 
the Board in its July 1985 decision addressed many of the 
same contentions and outlined the Board efforts to develop 
the evidence.  

The Board must conclude that the July 1984 and July 1985 
Board decisions were adequately supported by the evidence 
then of record and were not undebatably erroneous.  The July 
1984 and July 1985 Board decisions, therefore, did not 
involve CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-
20.1411. 


ORDER

The motion is denied.


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 


